UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
KENDALL DOUGHTY WRIGHT, a/k/a                     No. 01-4270
Patrick Doughty, a/k/a Kendall
Doughty,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CR-00-38)

                  Submitted: November 14, 2001

                      Decided: December 11, 2001

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael T. Hemenway, Charlottesville, Virginia, for Appellant. Ruth
Plagenhoef, United States Attorney, Bruce A. Page, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.
2                      UNITED STATES v. WRIGHT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kendall D. Wright appeals his conviction and 142-month sentence
after pleading not guilty to possession with intent to distribute crack
cocaine, in violation of 21 U.S.C. § 841(a)(1) (1994) and 21 U.S.C.
§ 846 (1994). On appeal, Wright argues the district court erred in (1)
qualifying Detective Fields as an expert witness as to drug trafficking
patterns and practices, and (2) finding Wright possessed a dangerous
weapon pursuant to USSG § 2D1.1(b)(1). We affirm.

   The district court’s decision to accept or reject the qualifications of
an expert is reviewed for abuse of discretion. United States v. Powers,
59 F.3d 1460, 1470-71 (4th Cir. 1995). Rule 702 of the Federal Rules
of Evidence authorizes the presentation of expert opinion testimony
in cases in which "scientific, technical, or other specialized knowl-
edge will assist the trier of fact to understand the evidence or to deter-
mine a fact in issue." Fed. R. Evid. 702. Based on the testimony
contained in the record, it is clear Fields had extensive experience and
specialized training, satisfying the requirements of an expert witness
under Fed. R. Evid. 702. This court has repeatedly upheld the admis-
sion of law enforcement officers’ expert opinion testimony in drug
trafficking cases. United States v. Gastiaburo, 16 F.3d 582, 589 (4th
Cir. 1994) (listing cases). Therefore, we conclude the district court
did not abuse its discretion in qualifying Fields as an expert on drug
trafficking patterns and practices in the community.

   As to Wright’s second claim, a two-level enhancement must be
given under USSG § 2D1.1(b)(1) if a dangerous weapon was pos-
sessed during the offense. Application Note 3 provides that the
enhancement applies if the weapon is present, unless it is clearly
improbable that the weapon was connected with the offense. The
determination that a weapon is present in a manner that justifies
enhancement is a factual question subject to review for clear error.
                      UNITED STATES v. WRIGHT                        3
United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990). Because
a firearm was present in the motel room at the time of Wright’s arrest,
and because Wright has not established it was "clearly improbable
that the weapon was connected with the offense," we conclude the
district court did not clearly err in making the enhancement.

   For these reasons, we affirm Wright’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid in the decisional process.

                                                          AFFIRMED